DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on June 25, 2021, with respect to rejection of claim 11 have been fully considered and are persuasive.  The rejection of claims 11, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ohtake in view of Riepenhausen has been withdrawn. 

Allowable Subject Matter
Claims 11-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Ohtake and Riepenhausen alone or in combination do not teach or suggest “the heater includes a main portion that includes the heating element and is sandwiched by the front base and the rear base from a front side and a rear side in the transmission direction, the front base and the rear base are joined to each other so as to seal the main portion of the heater, and a gap adjoining the main portion in the base is filled with the same plastic as the base”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. Pub. No. 2015/0140259 to Sugiura et al. (hereinafter “Sugiura”).

transparent member 20) that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar (radar device 90) to decorate the vehicle and has a millimeter wave transparency, wherein the decorative main body (20) includes a transparent member, which is made of a plastic (Para. 22), a base (40+50), which is made of a plastic and located at a rear side in the transmission direction of the transparent member (20), and a decorating layer (decorative layer 30), which is located between the transparent member 20 and the base (40+50), the base is divided into a front base (suppression sheet 40) and a rear base (base 50), which is located at a rear side in the transmission direction of the front base (40), the front base (40) and the rear base (50) are joined to each other, the front base (40) includes a general section (see background zone 10a), and a protrusion (see character zone 10b), which protrudes frontward in the transmission direction relative to the general section, and a depression (projection 50b) formed in a rear surface in the transmission direction of the front base (recess 42b) at a position behind the protrusion (10b) is filled with the same plastic as the base (50). (See Sugiura figure 3 reproduced below)


[AltContent: oval][AltContent: arrow][AltContent: textbox (Depression filled with same material was the base 50)]
    PNG
    media_image1.png
    648
    428
    media_image1.png
    Greyscale

Regarding claim 19, Sugiura in figures 1-6 discloses a vehicle decorative part comprising wherein the depression is filled with a part of the rear base. (Please see Sugiura image reproduced above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845